Citation Nr: 1120678	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  06-22 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $4,859.00 (US dollars).  


(The issue of entitlement to special monthly pension is addressed in a separate action by the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service from January 1969 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision by the Department of Veterans Affairs (VA), Debt Management Center, in St. Paul, Minnesota.  The case was transferred to the Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  The Board would note that the appellant lives in the geographical area that is serviced by the St. Petersburg, Florida, Regional Office.  

The record reveals that when this claim originally came before the Board, the issues that were on appeal were as follows:

1.  Whether a request for entitlement to waiver of nonservice-connected pension overpayment in the amount of $4,859 was timely.

2.  Entitlement to waiver of nonservice-connected pension overpayment in the amount of $4,859.

Upon review of the claim, the Board issued a Decision/Remand in September 2009.  The Board ultimately found that the appellant's request for a waiver was timely submitted, and as such, the remaining issue should be returned to the RO for additional processing.  The claim has since been returned to the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Since the Board's last action of September 2009, and after additional development was accomplished on this claim, the appellant has requested that he be allowed to provide testimony before the Board.  His request was submitted in August 2010.  

Pursuant to 38 C.F.R. § 20.703 (2010), an appellant may request a hearing before the Board subject to the restrictions of 38 C.F.R. § 20.1304 (2010).  A hearing on appeal will be granted if an appellant, or his representative, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2010).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2010), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

Thus, in order to ensure full compliance with due process requirements, therefore, the AMC/RO must schedule such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2010).  The case is REMANDED to the RO/AMC for the following development:

The RO/AMC should schedule the appellant for a Board hearing at the St. Petersburg, Florida, Regional Office, before a Veterans Law Judge, as requested by the appellant.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2010).  All correspondence pertaining to this matter should be associated with the claims folder.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


